Citation Nr: 1714539	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  06-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Service connection for hypertension, to include as secondary to service-connected disabilities. 

2.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) with depressive disorder (psychiatric disability) in excess of 10 percent for the period from October 25, 2006 to February 19, 2010, and in excess of 50 percent for the period from February 19, 2010. 

3.  Entitlement to an increased (compensable) disability rating for a sprained right thumb with metacarpophalangeal joint instability (right thumb disability). 

4.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine (cervical spine disability).  

5.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).

6.  Entitlement to an increased disability rating in excess of 20 percent for right knee strain (right knee disability), except for a period when a temporary total rating was in effect.

7.  Entitlement to an increased disability rating in excess of 10 percent for status post left wrist arthrotomy, scapholunate ligament reconstruction with blatt capsulodesis (left wrist disability). 

8.  Entitlement to an increased disability rating in excess of 10 percent for right ankle strain (right ankle disability).

9.  Entitlement to an increased (compensable) disability rating for dislocation of the left fourth extensor tendon. 

10.  Entitlement to an increased disability rating in excess of 20 percent for status post acromioclavicular joint separation of the right shoulder, with acromioclavicular joint arthritis (right shoulder disability).

11.  Entitlement to an effective date earlier than March 2, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1978 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at Decision Review Officer (DRO) hearings in October 2007, December 2008, and August 2009.  The DRO hearing transcripts have been associated with the claims file on VBMS.  An informal hearing conference with a DRO was conducted in October 2012.  A report of that conference has been associated with the claims file on VBMS.

The Veteran testified at a July 2013 videoconference Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The July 2013 Board hearing transcript has been associated with the claims file on VBMS.  In a letter dated in January 2017, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that if the Board did not hear back within 
30 days, it would assume the Veteran did not want another hearing.  To date, the Board has not heard back from the Veteran and finds that the Veteran has waived the right to a new hearing.  

In October 2013, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to print the Social Security Administration (SSA) disability records and obtain VA and private treatment records, as well as provide the Veteran with VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the October 2013 Board remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of increased rating for the right thumb, cervical spine, lumbar spine, right knee, left wrist, right ankle, left fourth extensor tendon, and right shoulder disabilities addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current hypertension disability.

2. The current hypertension disability was caused by the service-connected PTSD.

3. For the initial rating period from October 25, 2006 to February 19, 2010, PTSD with depressive disorder was manifested by social and occupational impairment with reduced reliability and productivity.

4. For the entire initial rating period from October 25, 2006, PTSD with depressive disorder has not manifested in social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

5. The claim for a TDIU was constructively received by VA on March 2, 2005 at the same time that the increased rating claims for the cervical spine, lumbar spine, left wrist, and right knee disabilities were received by VA.

6. A TDIU has been established since March 2, 2005. 

7. Entitlement to a TDIU arose on December 5, 2003 (the date the Veteran stopped working), which is more than one year prior to the date of claim of March 2, 2005.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, claimed as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for PTSD with depressive disorder have been met for the initial rating period from October 25, 2006 to February 19, 2010.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, General Formula for Rating Mental Disorders (2016).

3. The criteria for a disability rating in excess of 50 percent for PTSD with depressive disorder have not been met for the initial rating period from February 19, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, General Formula for Rating Mental Disorders (2016).

4. The criteria for an effective date prior to March 2, 2005 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for hypertension, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the appeal for an earlier effective date for a TDIU, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

In the appeal for higher initial rating for PTSD with depressive disorder, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, SSA disability records, relevant VA examination reports, the DRO and Board hearing transcripts, and the Veteran's written statements.  

VA examined the psychiatric disability in March 2009, February 2012, and April 2014.  The VA examiners reviewed the claims file, interviewed the Veteran regarding past and present symptomatology and functional impairment, provided clinical observations, and assessed on the relevant rating criteria.  For these reasons, the Board finds that the above-referenced VA examination reports are adequate to decide the issue of higher rating for the service-connected PTSD with depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a current hypertension disability.  In support of the claim, the Veteran has advanced several theories of entitlement, including that hypertension was caused or aggravated by the service-connected PTSD.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board finds that the Veteran has a current hypertension disability.  Hypertension is well demonstrated by the evidence of record, and was confirmed in the December 2016 VA examination report.

On review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the current hypertension disability is proximately due to the service-connected PTSD.  Evidence weighing in favor of this finding includes the May 2016 opinion by Dr. M.Y. that the hypertension was most likely caused by the PTSD disability.  Dr. M.Y. reasoned that veterans and others with PTSD experience higher rates of hypertension and heart disease, and that the Veteran has irregular heartbeats and suffers from angina.  The Veteran also provided internet articles that stand for the proposition that hypertension prevalence was higher for PTSD patients.  

Evidence weighing against this finding includes the December 2016 VA examiner's opinion that hypertension was less likely than not incurred in or caused by service.  The December 2016 VA examiner's rationale focused on the relationship between hypertension and PTSD; therefore, a fair reading of the December 2016 VA examination report reveals that the VA examiner intended to provide an opinion that the hypertension was less likely than not caused by PTSD.  See also February 2013 VA opinion (providing that there is no preponderance of medical evidence that PTSD is the cause of hypertension in the medical literature, and that an association of two conditions does not imply cause and effect).  The December 2016 VA examiner reasoned that, while the Veteran reported onset of PTSD symptoms in 2000-2001, he was not diagnosed with PTSD until 2011 as he did not seek treatment for PTSD prior to 2011.  The December 2016 VA examiner noted that the Veteran was diagnosed with hypertension in 2005; however, a March 2013 VA mental health management note indicated that PTSD developed in 2000-2001 with no treatment until 2011.  The Veteran reported that he suffered symptoms of PTSD since 1981 or 1982 while serving overseas, but never admitted to suffering from PTSD to avoid the stigma and did not want to compromise his security clearance and career.  Moreover, as explained below under the psychiatric disability rating analysis, while the Veteran was diagnosed with PTSD in 2011, the Veteran had psychiatric symptoms, including symptoms of PTSD, prior to 2011. 

The December 2016 VA examiner also provided a literature review, indicating that PTSD may promote poor health through a complex interaction between biological and psychological mechanisms.  The December 2016 VA examiner explained that the National Center for PTSD and other laboratories around the world are studying these mechanisms, and that the current thinking is that the experience of trauma brings about neurochemical changes in the brain, which may have biological, as well as psychological and behavioral effects on one's health.  For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders.  However, the December 2016 VA examiner concluded that existing research has not been able to determine conclusively that PTSD causes poor health.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current hypertension was proximately caused by the service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.  

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.



Initial Rating for Psychiatric Disorder

The Veteran is in receipt of a 10 percent disability rating for the psychiatric disability for the initial rating period from October 25, 2006 to February 19, 2010, and a 50 percent disability rating for the initial rating period from February 19, 2010 under DC 9434-9435.  38 C.F.R. § 4.130.  

The General Formula for Rating Mental Disorders, under 38 C.F.R. § 4.130, provides that a 10 percent rating for PTSD manifesting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for PTSD manifesting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 
40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran has generally contended that a higher rating is warranted for the service-connected psychiatric disorder.  The Veteran asserted that he has sleep disturbance and severe depression which he controlled by limiting contact with people.  The Veteran reported that his main hobby and interest is watching television, that he does not spend time with others, that he sometimes needs to be reminded to go to places, and that he prefers very little contact with people.  The Veteran advanced that he only has contact with his own immediate family, that he cannot tolerate stress, avoids conflict with immediate family members by retreating to his bedroom, and that he has no outside contacts or real friends since leaving the service and prefers it that way.  The Veteran also indicated that his sons know when to avoid him based upon reading his mood.  The Veteran reported a conflict with his neighbor and that he would "ship him to hell in two minutes."  See March 2008 Veteran statement; April 2008 SSA record; May 2009 notice of disagreement; August 2009 DRO hearing transcript; April 2013 VA treatment record; July 2013 Board hearing transcript.  The Veteran's spouse reported that the Veteran was depressed and had memory and sleep problems.  See April 2008 spouse statement.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms that more nearly approximate the 
50 percent disability rating criteria under the General Formula for Rating Mental Disorders for the initial rating period from October 25, 2006 to February 19, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.130.  In November 2007, Dr. M.Y. assessed that the Veteran had severe depression.  A June 2008 SSA psychiatric review noted appetite and sleep disturbance, difficulty concentrating or thinking, and thoughts of suicide.  The 2008 SSA psychiatric review assessed moderate limitation on activities of daily living, difficulties in maintaining concentration, persistence, and pace), with mild difficulty in maintaining social functioning.  An October 2007 VA clinician assigned a GAF score of 59 and a February 2009 private examiner assigned a GAF score of 55, which reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected psychiatric disability more nearly approximated the criteria provided by the 
50 percent rating under the General Formula for Rating Mental Disorders for the initial rating period from October 25, 2006 to February 19, 2010.  38 C.F.R. 
§ 4.130.  In reaching this conclusion, the Board has considered all of the Veteran's social and occupational impairment, as well as all of the psychiatric symptoms during this period.  

Because the Board has granted a 50 percent disability rating for the initial rating period from October 25, 2006 to February 19, 2010, and the Veteran is already in receipt of a 50 percent rating for the initial rating period from February 19, 2010, the Board will now evaluate whether a higher rating than 50 percent is warranted for the entire initial rating period from October 25, 2006.  The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period from October 25, 2006, the evidence does not meet or more nearly approximate the criteria for a higher 70 percent disability rating for the psychiatric disability.  38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, including due to symptoms of such a severity as described for a 70 percent rating for the service-connected psychiatric disability, for the entire initial rating period from October 25, 2006. 

VA treatment records in October 2006, February 2007, March 2007, April 2007, May 2007, October 2007, May 2011, August 2012, April 2013, May 2014 show that VA clinicians assessed that the Veteran was alert and oriented to all three spheres, with appropriate mood and affect and no unusual anxiety or evidence of depression, as well as sleep disturbance due to low back pain.  An October 2007 private clinician assessed that the Veteran has moderate depression and sleep disturbance.  An October 2007 VA clinician assessed a GAF score of 59.  In February 2009, R.B., Ph.D., noted that the Veteran suffered from depression and poor sleep, that he wanted to be happier and more productive, and that he lived with his wife.  R.B., Ph.D., rendered a diagnosis of depression and assessed a GAF score of 55.  

A May 2008 SSA examination shows that the Veteran reported symptoms of depression, including poor sleep and variable appetite, decrease in attention and concentration, decrease in short term memory, crying spells, irritability, passive suicidal ideation, and flashbacks and nightmares. 

A June 2008 SSA mental residual functional capacity assessment shows no significant limitation on understanding and memory, no significant to moderate limitation on sustained concentration and persistence, and no significant limitation on social interaction and work adaptation.  The Veteran reported poor memory, concentration, and poor ability to get along with others.  The June 2008 SSA mental assessment noted that, despite impairments, the Veteran was able to remember locations and work-like procedures, able to understand, recall, and carry out instructions without special supervision.  The June 2008 SSA mental assessment indicated that due to the disruptive effects of depression, the Veteran is not able to maintain attention and concentration for extended periods, perform activities consistently within a regular schedule, or maintain attendance at customary tolerances.  For these reasons, the June 2008 SSA mental assessment noted that the Veteran was not able to complete a normal work-day and work-week without an unreasonable number of interruptions from psychologically based symptoms, but that the Veteran is able to ask simple questions, request assistance, accept instructions, respond appropriately to criticism from supervisors, and respond appropriately to changes in the work setting.

A July 2008 general VA examination report shows that the Veteran reported a history of depression, memory problems, sleep impairment, but no history of interpersonal relationship difficulty, panic attacks, loss of control/violence potential, anxiety, homicidal thoughts, or suicidal thoughts. 

The March 2009 VA mental health examiner noted that the Veteran's speech was rapid at times but mostly normal, mood was irritable and anxious, and affect was appropriate to mood, with no indications of depersonalization or derealization.  Thought process tended to be circumstantial, with no preoccupations, obsessions, or delusions.  The Veteran reported that he felt depressed and anxious most of the time, but denied hallucinations or illusions.  The March 2009 VA examiner noted that the Veteran had suicidal ideation of a passive nature, but no homicidal ideation.  The March 2009 VA examiner assessed that the Veteran was functioning in the above average to the superior range of intelligence, with mild problems with attention and concentration resulting in mild short-term memory problems.  Long-term memory appeared to be intact, ability for abstract and insightful thinking was within the normal range, and common sense reasoning and judgment as well as moral and ethical thinking was within normal limits.  The March 2009 VA examiner indicated that the Veteran's symptoms were mild because the Veteran was generally functioning pretty well, and had decent relationships with his family members.  The March 2009 VA examiner noted that the Veteran tends to isolate himself from others but he was always in a position of high rank so it was difficult for him to make friends.  The March 2009 VA examiner assessed a GAF score of 70, with signs and symptoms described as transient and mild, which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress. 

A May 2010 VA treatment record shows that the Veteran reported irritability, low stress tolerance, interpersonal guardedness, withdrawal, anxiety/panic, and diminished interest in personal hygiene.  The May 2010 VA clinician noted impairment in concentration and attention, with implications for autonomy and relationship balance as his wife has to carry out/monitor critical home financial and administrative tasks.  The May 2010 VA clinician indicated disruption of working memory by depression.  The May 2010 VA clinician assessed that he was oriented to all four spheres, and that affect was controlled and consistent with depressed mood.  Thought process was logical and goal-directed with variable attention.  The May 2010 VA clinician noted that the Veteran changed topics when content became too charged, without evidence of psychosis.  The Veteran denied thoughts of self-harm.  

An October 2010 VA treatment record shows that the Veteran reported that nightmares persisted almost nightly and worsened under stress.  Upon examination, the October 2010 VA clinician assessed that the Veteran was more distractible, that mood remained depressed, and that the Veteran had intermittent passive suicidal ideation over time, without intent to act on them and no risk to self or others.  A January 2011 VA treatment record shows worsening mood, that the Veteran was isolative and avoidant of potential triggers which covered a wide base.  The Veteran indicated that most relationships were high maintenance, and that irritability, anxiety, and sleep disruption continue.  Upon examination in January 2011, the Veteran was alert and oriented to all four spheres, affect was appropriate to content, mood was moderately to severely depressed, thought process was tangential but returning to the overall theme, and thought content was within normal limits, with no unusual perceptions or contents.  The Veteran used humor as a coping mechanism, with no indicators of threat to self or others.  The January 2011 VA clinician assessed that depression continued to be fairly refractory except when the Veteran could manage his environment to be the most isolative. 

A January 2011 VA examination shows that the Veteran reported a history of depression, memory problems, anxiety, and sleep impairment, and denied interpersonal relationship difficulties, panic attacks, loss of control or violence potential, homicidal symptoms, confusion, or suicidal symptoms.  

A May 2011 VA treatment report shows that the Veteran noted that his mood was not quite so down and that he does best when away from all interaction except for his grandson.  The Veteran reported that he had been getting out in the daylight more with warmer weather.  The Veteran indicated that he was more comfortable discussing hallucination experiences, and that he sometimes has shadowy visual hallucinations in the periphery or headlights from behind when driving.  Upon examination in May 2011, the Veteran was alert and oriented to all three spheres, with appropriate mood and affect and no unusual anxiety or evidence of depression.  

A June 2011 VA treatment record noted a little attenuation of the depression but overall gains have been more in acceptance of his mood disorder and anxiety.  The June 2011 VA clinician noted that this has been accomplished through controlling his environment by avoidance and isolation rather than through substantial lifting of mood.  The Veteran described continued harassment and provocation by two of his neighbors and that he coped most of the time by not giving them the satisfaction of a response.  The Veteran reported more fully hallucinations and unusual perceptions that were not comfortable to disclose earlier, and that in addition to shadowy figures and smells of blood and gunpowder, he has perceived other sounds (conversations), illusions of vehicles and figures, and tactile sensations such as someone placing their hand on him.  The Veteran denied delusions, ideas of reference, or paranoia of psychotic proportion.  Upon examination in June 2011, the Veteran was alert and oriented to all four spheres, affect was mildly constricted and consistent with depressed mood, thought process was clear and coherent with variable attention and topic shifting, thought content with some hallucinations as described above, and that concentration and attention were easily disrupted.  The Veteran did not endorse suicidal ideation and reported uncharitable thoughts toward his neighbors, but reported he would not act on them unless in self-defense.

A December 2011 VA treatment record shows that the Veteran reported increased isolation and nightmares that cause him to thrash, strike out at his wife, and bite his tongue while sleeping.  The Veteran reported that he watched his grandson, that he was comfortable with himself, that he avoids crowds, that he has increased anxiety, and that he used humor to defuse issues.  Upon examination in December 2011, the Veteran was alert and speech was clear and fluent with normal rate.  Mood was normal most of the time, affect was appropriate, thoughts were organized and linear, memory was intact, and sleep, appetite, and energy were adequate.  There was no psychosis or suicidal ideation or intent.

The February 2012 VA examination report shows that the Veteran reported that he isolates himself, that his wife tolerates his isolation, and that he had strained relationships with his children.  The Veteran indicated that he occasionally visited his in-laws, but only when he felt he could tolerate being around others.  The Veteran reported that the only individual he felt close to and enjoyed being around is his 4-year-old grandson.  The February 2012 VA examiner noted symptoms of anxiety, irritability, poor concentration, sleep disturbance, avoidance, reactivity, re-experiencing, and depression.  The February 2012 VA examiner assessed occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The February 2012 VA examiner assigned a GAF score of 55.  

A February 2013 VA treatment record shows that the Veteran reported depression averaging four out of ten and denied suicidal and homicidal ideation.  The Veteran indicated that his interests include his grandson, dog, and working on his home.  Upon examination, the February 2014 VA examiner assessed mildly depressed mood, moderately anxious affect, difficulty maintaining sleep, and that the Veteran was somewhat hyper and verbose, with no current safety issues noted. 

A  March 2013 VA treatment record shows that the main issue was active PTSD with daytime flashbacks often triggered by unanticipated sounds, nightmares that can be agitating, and being a bit violent while sleeping.  The Veteran startled easily, anxiety was severe and interfered with memory lately, was not good with crowds and kept his back to the wall.  The Veteran tended to avoid social functions, had a boundary problem, and needed to maintain his personal space.  The March 2013 VA clinician noted low grade constant depression, limited goals, and some optimism but low energy.  The Veteran did not have bipolar behaviors and had not attempted suicide.  The Veteran was cooperative, engaging, and outgoing despite history of depression and PTSD.  The March 2013 VA clinician assessed PTSD and depression at a moderate level, and assigned a GAF Score of 55.

The April 2014 VA examination report shows that the Veteran reported symptoms of anger, anxiety, isolation, fatigue, family and marital issues, social issues, and avoidance of crowds.  The April 2014 VA examiner assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine, behavior, self-care, and conversation due to symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The April 2014 VA examiner also noted euthymic and anxious mood, depression, anxiety, and anger, and no depersonalization, derealization, hallucinations, and illusions. 

An April 2016 VA clinician assessed that the Veteran was clean and casually dressed, speech was fluent, loud at times, and goal-directed, affect and mood were slightly agitated and congruent, with no agitation, cognition was intact, thought content and processes were logical and coherent, and insight and judgment were adequate.  The Veteran denied auditory, visual, or tactile hallucinations, delusions, and paranoia, suicidal ideation-thoughts, intent, or plan, and homicidal ideation-thoughts, intent, or plan. 

A June 2016 VA treatment record shows PTSD including symptoms of nightmares, flashbacks, irritability, hypervigilance, loss of interest in pleasurable activities, lack of energy and motivation, anxiety, and disturbed sleep.  The June 2016 VA clinician assessed that the Veteran was adequately groomed and casually dressed, was alert and oriented to four spheres, and concentration and attention were within normal limits.  Speech was spontaneous, fluent, well-articulated, and moderate in rate and volume.  A full range of affect was evident and appropriate to thought content.  Mood was euthymic, thought processes were logical, coherent, and goal-directed, and thought content was devoid of obsessive, paranoid, or delusional material.  Long-term and short-term memory appeared to be intact, judgment appeared to be good, impulse control appeared to be good, insight was good, and eye contact was good. 

A July 2016 VA treatment record noted PTSD with psychological stress, physical reactivity, avoidance of crowds, numbing, decreased participation in activities, feelings of detachment, difficulty with sleep, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, nightmares, and flashbacks.  The Veteran denied suicidal thoughts, intent, or plan, as well as hallucinations, delusions, and paranoia. Upon examination, the Veteran was clean and casually dressed, speech was fluent and goal-directed, and affect was alert and interactive.  Mood was pleasant and congruent, with no agitation.  Thought content and processes were logical and coherent, and insight and judgment were adequate.  The Veteran reported difficulty with mood, irritability and sleep, primarily due to issues with his neighbor.  See also August 2016 and October 2016 VA treatment records.

With respect to occupational impairment, while the record reflects that the Veteran stopped working in December 2003 due, in part, to the service-connected psychiatric disability, the Veteran has indicated that he quit his job in 2003 because he had difficulty being away from his family and that his wife was divorcing him.  See April 2014 VA examination report.  The record reflects that the Veteran has problems with memory and concentration, but the Board finds that these symptoms are not of the severity required to cause deficiencies in occupational functioning as required by the 70 percent rating criteria.  Moreover, as explained above, the June 2008 SSA mental assessment noted that the Veteran is not able to complete a normal work-day and work-week without an unreasonable number of interruptions from psychologically based symptoms, but the Veteran is able to ask simple questions or request assistance, accept instructions and to respond appropriately to criticism from supervisors, and respond appropriately to changes in the work setting.  This evidence weighs against a finding of occupational impairment with deficiencies in school, work, judgment, and thinking. 

As to social impairment, as explained above, the Veteran has been married to his wife for decades, has a relationship, albeit strained, with his children, and has a good relationship with his grandson.  Therefore, and based on the totality of the evidence discussed above, the weight of the lay and medical evidence of record demonstrates that, for the entire rating period from October 25, 2006, the psychiatric disability symptoms are consistent with difficulty in maintaining effective social relationships, but has not more nearly approximated an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under the General Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.

While the Veteran reported that he is anxious with periods of agitation, the Board finds that these symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence.  Throughout the rating period on appeal, clinical findings show that the Veteran's impulse control is fair, and the record does not show evidence of unprovoked irritability with periods of violence.  See e.g., March 2009, February 2012, and April 2014 VA examination reports.  To illustrate, as explained above, the Veteran has shown a great deal of agitation due to problems with neighbors.  This is consistent with provoked anger or irritability rather than unprovoked irritability.  Moreover, the weight of the evidence demonstrates that the Veteran did not have periods of violence.  While the Veteran reported symptoms of continuous depression and anxiety, the record does not show occupational and social impairment resulting from near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

As noted above, the May 2008 SSA examination shows that the Veteran reported passive suicidal ideation.  See also June 2008 SSA psychiatric review; March 2009 VA examination report; October 2010 VA treatment record; April 2014 VA examination report.  However, the Veteran repeatedly denied suicidal ideation in other instances.  See July 2008 VA examination report; June 2011, December 2011, February 2013, April 2016, August 2016, and October 2016 VA treatment records.  While suicidal ideation is a symptom that falls under the 70 percent disability rating criteria, the weight of the evidence demonstrates that the psychiatric disability did not more nearly approximate social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, including due to symptoms of such a severity as described for a 70 percent rating under the General Formula for Rating Mental Disorders.  See, e.g., March 2009, February 2012, and April 2014 VA examination report; Vazquez-Claudio, 713 F.3d at 117 ("§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."). 
 
The record reflects that the Veteran reported audiovisual hallucinations.  See May 2011 and June 2011 VA treatment records.  However, the record reflects that the Veteran repeatedly denied hallucinations in other instances.  See March 2009, February 2012, and April 2014 VA examination reports; April 2014, 2016, July 2016, August 2016, and October 2016 VA treatment records.  This evidence weighs against a finding of persistent hallucinations as required under the 100 percent disability rating criteria.  Moreover, while persistent hallucinations is a symptom that falls under the 100 percent disability rating criteria, the weight of the evidence demonstrates that the psychiatric disability did not more nearly approximate total social and occupational impairment, including due to symptoms of such a severity as described for a 100 percent rating under the General Formula for Rating Mental Disorders.  See, e.g., March 2009, February 2012, and April 2014 VA examination report; Vazquez-Claudio, 713 F.3d at 117

Finally, for the entire initial rating period from October 25, 2006, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional occupational and social impairment as reflected by the GAF scores, which were assessed at 55 to 70, ranges from mild to moderate symptoms for most of the GAF scores.  Accordingly, the Board finds that the GAF scores more nearly approximate a psychiatric disability picture of mild to moderate symptoms, which is consistent with the Veteran's reported symptoms as well as the VA examiners' findings of mild to moderate symptoms that more nearly approximate a level of social and functional impairment congruent with a 50 percent rating for PTSD.  Accordingly, the Board finds that, for the entire initial rating period from October 25, 2006, the psychiatric disability symptoms and social and occupational impairment do not more nearly approximate the severity indicated for a 70 percent rating under the General Formula for Rating Mental Disorders.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.130.

Extraschedular Consideration

The Board has considered whether an extraschedular rating would have been warranted for the service-connected PTSD for any part of the initial rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under the General Formula for Rating Mental Disorders specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's psychiatric disability is manifested by symptoms and impairment more nearly approximating occupational and social impairment, with reduced reliability and productivity due to symptoms.  The Veteran's symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. 
§ 4.130.  The schedular rating criteria specifically include ratings based on occupational and social impairment, with reduced reliability and productivity due to symptoms, as well as higher levels of social and occupational impairment due to symptoms of the psychiatric disability.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  

The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's psychiatric disability.  Therefore, the Board finds that the record does not reflect that the Veteran's psychiatric disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service-connected for PTSD, left foot drop, chronic fatigue syndrome, gastroesophageal reflux disease, status-post acromioclavicular (AC) joint separation of right shoulder, with right AC joint arthritis, cervical spine degenerative disc and joint disease, lumbar spine degenerative disc disease, brachial neuritis of the left upper extremity, right knee strain, status-post left wrist arthrotomy, right ankle strain, arthritis of the left shoulder, right hip strain, right lower extremity radiculopathy, sprained right thumb with metacarpophalangeal joint instability, left fourth extensor tendon dislocation, erectile dysfunction, and as a result of the above decision, hypertension. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for a TDIU 

The Veteran contends that an earlier effective date than March 2, 2005 is warranted for the grant of a TDIU.  Specifically, the Veteran asserts that the effective date for the grant of a TDIU should be December 5, 2003, which is the day he resigned from his position as a Chief Information Officer (CIO), executive vice president, and acting president due to inability to perform his duties as a result of the service-connected disabilities.  See, e.g., October 2008, June 2010, and April 2012 Veteran statements; August 2009 DRO hearing transcript; October 2012 DRO informal conference report.  

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  As such, the grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 

The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2016). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. §  4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §  4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §  4.16(a).

In this case, the Veteran was in receipt of a combined rating of 60 percent from February 1, 1998 to March 2, 2005 based on the following disabilities: right shoulder disability rated at 20 percent, cervical spine disability rated at 20 percent, lumbar spine disability rating at 20 percent, left wrist disability rated at 10 percent, right ankle disability rated at 10 percent, gastroesophageal reflux disease with hiatal hernia rated at 0 percent, right knee disability rated at 0 percent, right thumb disability rated at 0 percent, and left fourth extensor tendon dislocation rated at 
0 percent.  Accordingly, the Board finds that the Veteran meets the criteria under 
38 C.F.R. §  4.16(a) for a TDIU for the period from February 1, 1998 to March 2, 2005 because the combined rating of 60 percent for this period is based on disabilities affecting a single body system (orthopedic). 

Turning to the effective date issue, the Veteran filed a formal claim of increased rating for the service-connected cervical spine, lumbar spine, left wrist, and right knee disabilities on March 2, 2005.  The claim for a TDIU was raised by the Veteran during the appeal period for the above-referenced increased rating claims under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is part of a rating issue).  Specifically, in an October 2, 2007 statement, the authorized representative requested VA to consider a claim for a TDIU and that a VA Form 21-8940 was forthcoming.  VA later received a VA Form 21-8940 on November 27, 2007.  Based on the foregoing, the Board finds that the claim for a TDIU was constructively received by VA on March 2, 2005, the date on which VA received the claim for increased rating for the service-connected cervical spine, lumbar spine, left wrist, and right knee disabilities, and the date from which the increased rating period for the above-referenced disabilities begins; thus, the next question to resolve is the date on which eligibility for a TDIU arose.

On review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU arose on December 5, 2003, which is more than one year prior to the date of claim of March 2, 2005.  Specifically, the record reflects that the Veteran stopped working on December 5, 2003 as a result of the service-connected disabilities.  As stated above, the Veteran asserted on multiple occasions that he stopped working on December 5, 2003 as a result of the service-connected disabilities.  The Veteran explained that he did not report the termination of employment to VA for about a year due to privacy and discretion concerns for corporate and personal reasons.  See, e.g., October 2008, June 2010, and April 2012 Veteran statements; August 2009 DRO hearing transcript; October 2012 DRO informal conference report.  In an October 2012 statement, Dr. M.Y. opined that the Veteran had been out of work since December 5, 2003 because he could not perform his job duties as a result of the service-connected disabilities.  SSA records reflect that the Veteran reported that he stopped working in 2003, and that SSA determined that the Veteran became too disabled to work on July 1, 2006.  See June 2008 SSA Disability Determination and Transmittal.  

While November 2007 VA Form 21-8940 shows that the Veteran reported that he became too disabled to work in December 2004, the evidence of record, including other statements made by the Veteran, reflects that the Veteran stopped working in December 2003 rather than December 2004.  Furthermore, the Veteran filed an updated VA Form 21-8940 in July 2008 on which he reported that he became too disabled to work on December 8, 2003, and a September 2010 VA Form 21-4192 reflects that the Veteran's former employer reported that the date the Veteran last worked was December 5, 2003.  

Based on the foregoing, the evidence shows that the Veteran has not worked since December 5, 2003; therefore, entitlement to a TDIU arose more than one year prior to the claim for TDIU that was received on March 2, 2005.  The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU, which is a form of increased rating) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim (March 2, 2005).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston, 605 F.3d at 984; Hurd, 13 Vet. App. at 450 (2000); Dalton, 21 Vet. App. 23; Wood, 1 Vet. App. at 369.  Where, as here, the law, and not the evidence, is dispositive, the Board finds that there is no legal basis for assignment of an effective date earlier than March 2, 2005.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is remanding the issues of increased rating for the cervical spine, lumbar spine, left wrist, and right knee disabilities.  Here, unlike most cases where a higher rating could change the disability picture, a remand of the TDIU effective date issue is not necessary, as the TDIU effective date issue is not inextricably intertwined with the issues of increased rating for the cervical spine, lumbar spine, left wrist, and right knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Even if a higher rating for the cervical spine, lumbar spine, left wrist, and right knee disabilities were to be granted when the issues are returned to the Board, and regardless of the rating assigned for such disabilities, the undisputed facts are that the Veteran would still not be entitled to an earlier effective date for a TDIU because the Veteran stopped working on December 5, 2003 and the Veteran is in receipt of a TDIU for the entire increased rating period for the cervical spine, lumbar spine, left wrist, and right knee disabilities from March 2, 2005.  

For these reasons, the Board finds that the undisputed evidence demonstrates that the criteria for an earlier effective date for a TDIU have not been met because the date of the TDIU claim is March 2, 2005, and the date entitlement to a TDIU arose is December 5, 2003.  In cases such as this, where the law is dispositive and the case turns on undisputed facts with respect to the date of claim and date entitlement arose, the claim should be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for hypertension, as secondary to the service-connected PTSD, is granted.

An initial rating of 50 percent for PTSD for the initial rating period from October 25, 2006 to February 19, 2010 is granted; an initial rating in excess of 50 percent for the entire initial rating period from October 25, 2006 is denied.

An effective date prior to March 2, 2005 for the award of a TDIU is denied.






REMAND

Increased Rating for Right Thumb, Cervical Spine, Lumbar Spine, Right Knee, Left Wrist, Right Ankle, Left Fourth Extensor Tendon, and Right Shoulder Disabilities

The issues of increased rating for the right thumb, cervical spine, lumbar spine, right knee, left wrist, right ankle, left fourth extensor tendon, and right shoulder disabilities are remanded for further VA examination.  In Correia v. McDonald, 
28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (if applicable) was conducted at the most recent April 2014 and August 2015 VA examinations.  As such, the Board is remanding for further VA examination.

Accordingly, the remaining claims or issues on appeal are REMANDED for the following actions:

1. Schedule the appropriate VA examination(s) in order to assist in determining the current levels of severity of the service-connected right thumb, cervical spine, lumbar spine, right knee, left wrist, right ankle, left fourth extensor tendon, and right shoulder disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should provide the following:

Report the extent of the right thumb, cervical spine, lumbar spine, right knee, left wrist, right ankle, left fourth extensor tendon, and right shoulder disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the right thumb, cervical spine, lumbar spine, right knee, left wrist, right ankle, left ring finger, and right shoulder ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment of the respective joint due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability of the respective joint on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

2. Then, readjudicate the remaining issues on appeal.  If any part of the appeal remains denied, provide the Veteran with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


